Dissenting Opinion by
Judge Craig:
I respectfully dissent. The fact that the paper filed to initiate this proceeding was labeled a “petition” instead of a “complaint” makes no difference at all with respect to the decision of this case.
Although the majority opinion states that we are not putting form over substance, the majority is unable to indicate how any matter of substance is affected by the mere title placed upon the original paper filed. The “petition” here has stated the case just as well as it could if it were entitled as a “complaint,” as the majority’s lucid presentation of the issues has demonstrated. The original service of process, although involving a rule to show cause,1 differed in no real way from the process prescribed for a complaint in equity. Pa. R.C.P. No. 1504.
Here we should do as we wisely did in Butter Area Sewer Authority v. Northwest Sanitary Sewer System, 3 Pa. Commonwealth Ct. 76, 281 A.2d 87 (1971), relied on by the majority — treat the paper as if it were *600properly labeled in order to get on with deciding the case. Although we there said that we are doing so because of the importance of the case, every case has its own importance; we certainly do not intend to have a rigid rule for the small matter, while allowing a flexible and reasonable approach only to the case which involves more people or more money.
The majority must be respected for seeking to pay heed to W. Garlick and Sons, Inc. v. Lambert, 446 Pa. 323, 287 A.2d 143 (1972), but we should now anticipate that, as our court did in Butter Area Sewer Authority, supra, the Pennsylvania Supreme Court will no longer let a great deal of time and expense in litigation be wasted because of how a paper is captioned. That kind of legal doctrine is what gives the law a bad name, benefits no-one, and leaves the judicial job undone.

 By the issuance of the rule, the trial court gave its blessing to the form used.